NOT RECOMMENDED FOR PUBLICATION
                              File Name: 20a0668n.06

                                          No. 19-3830

                          UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Nov 20, 2020
 UNITED STATES OF AMERICA,                              )
                                                        )                   DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                             )
                                                        )
                                                               ON APPEAL FROM THE
 v.                                                     )
                                                               UNITED STATES DISTRICT
                                                        )
                                                               COURT FOR THE
 JESUS INZUNZA-ARENAS,                                  )
                                                               SOUTHERN DISTRICT OF
                                                        )
                                                               OHIO
        Defendant-Appellant.                            )
                                                        )


BEFORE:        BOGGS, DONALD, and THAPAR, Circuit Judges

       BOGGS, Circuit Judge. This appeal arises from an evidentiary ruling in the federal

conviction of Jesus Inzunza-Arenas for distributing heroin in and around Columbus, Ohio. The

Government charged Inzunza-Arenas for participating in a conspiracy to possess with intent to

distribute more than one kilogram of heroin, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(i), and 846. On April 17, 2019, a jury convicted Inzunza-Arenas of the lesser charge

of participating in a conspiracy to distribute heroin with only 100 to 1,000 grams attributable to

him.

       When Inzunza-Arenas was arrested, law-enforcement officers seized two phones, an LG

and a Samsung. The LG phone contained communications regarding drug transactions. The

Samsung phone contained pictures of Inzunza-Arenas, his motel room, and wire transfer receipts

to his wife. At issue are eight specific thumbnail images on the Samsung that depict various
No. 19-3830, United States v. Inzunza-Arenas


baggies of a white powdery substance held in an unidentified hand. The court admitted the images

over the defense’s objection.

       On appeal, Inzunza-Arenas argues the images are not relevant and that they are other-acts

evidence that are inadmissible under Federal Rule of Evidence 404(b) or its background-evidence

exception. Because the thumbnail images are relevant and any possible error in their admission

would be harmless, we affirm Inzunza-Arenas’s conviction.

                                        I. BACKGROUND

                                     A. Factual Background

       In September 2018, investigators from the Department of Homeland Security received a

tip from a confidential informant about a heroin-distribution conspiracy around Columbus. They

were told that a woman, Gianella Luckett, was importing heroin from Mexico and a Hispanic man

driving a silver Chevrolet Impala was distributing it. Special Agent Ryan Marvich located the

vehicle and observed Jesus Inzunza-Arenas driving.

       Agent Marvich trailed Inzunza-Arenas over the next five or six days and noticed conduct

consistent with narcotics trafficking. The driver performed “heat runs,” which are sporadic driving

maneuvers—such as spontaneous U-turns or excessively slow driving—conducted to discover if

any law-enforcement vehicles are following. Inzunza-Arenas also stopped in parking lots where

individuals would get out of their vehicles and enter his car, stay only for thirty seconds to a minute

before returning to their vehicles, and then drive away.

       Agent Marvich coordinated with local law enforcement who stopped Inzunza-Arenas after

a traffic violation on October 4, 2018. The officers searched the vehicle and found a Wendy’s cup

with a bag inside containing 23.89 grams of brown heroin and a digital scale in the center console.

The police also seized additional plastic baggies and two cell phones, an LG and a Samsung.


                                                 -2-
No. 19-3830, United States v. Inzunza-Arenas


        After the stop, Agent Marvich conducted a recorded interview of Inzunza-Arenas through

a translator. During this interview, Inzunza-Arenas admitted to selling heroin to “two or three

clients,” depositing the proceeds, and sending wire transfers with the funds.

        The next day, police arrested Luckett and searched her apartment. They recovered 595

grams of heroin, a scale, and ziplock baggies.

                                    B. Judicial Proceedings

        On October 23, 2018 a federal grand jury charged Inzunza-Arenas with conspiracy to

possess over a kilogram of heroin with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(i), and 846. The time period of the stated conspiracy was from September 15 to

October 5, 2018 and the charged coconspirators were Luckett and Kelly Rosas. Rosas was not

part of Inzunza-Arenas’s trial. Luckett pleaded guilty to a separate drug-distribution-conspiracy

charge and cooperated with the Government during the trial. On April 17, 2019, a jury convicted

Inzunza-Arenas of the lesser offense of participating in a conspiracy to distribute between 100 and

1,000 grams of heroin.

        Luckett testified against Inzunza-Arenas.       She explained that she would receive

instructions to pick up and distribute heroin from a woman in Mexico named “Rosa” or “Señora.”

This contact directed her to pick up Inzunza-Arenas from the airport and get him situated. First,

she got him a room in a Motel 6 and then a more permanent residence. Luckett also bought

Inzunza-Arenas a car, a Chevrolet Impala, which was registered in her name even though she did

not drive it.

        Luckett testified that in early September she picked up two kilograms of heroin from a

courier who flew in from Mexico. She said that Inzunza-Arenas was the only person she provided

with heroin and that she gave it to him in 50-gram increments two-to-three times a week throughout


                                                 -3-
No. 19-3830, United States v. Inzunza-Arenas


the charged time period (resulting in approximately 300 to 450 grams). She testified that the

approximately 600 grams found by law enforcement in the apartment was the remainder of the

two kilograms she had received from the courier and that it was destined for Inzunza-Arenas.

       Agent Marvich discussed the investigatory process, including acting on a tip from a

confidential source and trailing Inzunza-Arenas. He detailed the arrest and his subsequent

interview of Inzunza-Arenas. The Government played the video recording of the interview for the

jury. Agent Marvich also explained how he obtained a search warrant and downloaded items from

each phone after the arrest.

       The LG’s subscriber information contained a fictitious address, but there were texts to a

person named Ramiro, which is Inzunza-Arenas’s middle name. There were also texts about

quantities, addresses, and transaction prices—presumably of heroin, based on the price per gram.

Some texts referred to receiving specific quantities from Gianella Luckett (there were references

to Yanela and Gianella). Another text described the need to avoid the police before sending a wire

transfer. The report contained 107 calls between the phone and contacts named “Peru” and

“Peru2” over eleven days. Luckett testified that she spoke to Inzunza-Arenas about how she was

born in Peru and that the call records seemed to accurately represent how often she spoke with him

by phone.

       The Samsung had no subscriber information but did have pictures of Inzunza-Arenas and

of the Motel 6 room where he stayed—the picture of the room was taken on the day Luckett rented

it. The phone also had photos of wire transfer receipts dated during the conspiracy period, some

of which were addressed to the person who accompanied him when he crossed the border to the

United States—Inzunza-Arenas suggested during his cross-examination of Agent Hicks that it was

his wife in Mexico.



                                               -4-
No. 19-3830, United States v. Inzunza-Arenas


          A computer forensic analyst described the extraction report pulled from the Samsung and

said it contained pictures and over 4,400 thumbnail images. She explained that digital pictures on

devices have corresponding thumbnail files found in the gallery application, and those thumbnails

remain even if the original picture is deleted. Thumbnail images have no dates, times, or

identifying information, and they lack data regarding whether they were taken by the phone’s

camera or received from another source. Eight of these images from the Samsung were images of

a hand or hands holding a baggie with a white powdery substance. The analyst denied knowing

who took the pictures, when they were taken, and what substance was depicted.

          Inzunza-Arenas objected to the admission of the thumbnails on the ground that they lacked

foundation and relevance.1 The court considered and rejected the objections, stating that Inzunza-

Arenas’s concerns went to weight and not admissibility. It is this decision that we evaluate on

appeal.

                                                  II. ANALYSIS

                                             A. Standard of Review

          We review evidentiary rulings for abuse of discretion. Gen. Elec. Co. v. Joiner, 522 U.S.

136, 139 (1997). The decision to admit evidence is a matter of district court discretion and an

appellate court “will not reverse . . . unless the ruling is manifestly erroneous.” Id. at 141–42

(quoting Cong. & Empire Spring Co. v. Edgar, 99 U.S. 645, 658 (1879)). “An abuse of discretion

occurs when a district court (1) relies on clearly erroneous factual findings, (2) improperly applies

the law, or (3) uses an erroneous legal standard.” United States v. Paulus, 894 F.3d 267, 279 (6th



          1
           The thumbnail images were the subject of pretrial motions, but the court had held its decision in abeyance
to allow the Government the opportunity to lay a proper foundation at trial. In its pretrial opinion and order, the court
considered three plausible arguments for admitting the thumbnail images: as relevant evidence to a fact of
consequence, as background evidence, and as other-acts evidence under Federal Rule of Evidence 404(b).


                                                          -5-
No. 19-3830, United States v. Inzunza-Arenas


Cir. 2018). In this analysis, this court “must view the evidence in the light most favorable to its

proponent, giving the evidence its maximum reasonable probative force and its minimum

reasonable prejudicial value.” United States v. Dye, 538 F. App’x 654, 663 (6th Cir. 2013)

(quoting United States v. Whittington, 455 F.3d 736, 739 (6th Cir. 2006)).

          If there is an abuse of discretion, we will “reverse only if we are firmly convinced of a

mistake that affects substantial rights and amounts to more than harmless error.” Dortch v. Fowler,

588 F.3d 396, 400 (6th Cir. 2009) (quoting Pressman v. Franklin Nat’l Bank, 384 F.3d 182, 187

(6th Cir. 2004); Fed. R. Crim. P. 52(a) (“Any error, defect, irregularity, or variance that does not

affect substantial rights must be disregarded.”).

                                   B. Admissibility & Relevance

          Any evidence is relevant that tends to make a fact of consequence in an action more or less

probable than it would be without that evidence. Fed. R. Evid. 401. Relevant evidence is

admissible unless otherwise excluded.          Fed. R. Evid. 402.      The standard for relevance

determinations is “extremely liberal.” Dortch, 588 F.3d at 400. “[T]he common objection that

the inference for which the fact is offered ‘does not necessarily follow’ is untenable. It poses a

standard of conclusiveness that very few single items of circumstantial evidence could ever meet.

A brick is not a wall.” Id. at 401 (quoting Edward W. Cleary et al., McCormick on Evidence § 185,

542–43 (1978)). Evidence may not be excluded merely because it is insufficient to prove the

ultimate point for which it is offered, so long as “it has the slightest probative worth.” Whittington,

455 F.3d at 738–39 (quoting DXS, Inc. v. Siemens Med. Sys., Inc., 100 F.3d 462, 475 (6th Cir.

1996)).

          If evidence is relevant insofar as it only proves a defendant has a character trait and on a

specific occasion he acted in accordance with that trait, it is normally inadmissible. Fed. R.


                                                    -6-
No. 19-3830, United States v. Inzunza-Arenas


Evid. 404(b)(1). The threshold inquiry for “other acts” outside the crime charged is whether the

act is probative of a material issue other than character. Huddleston v. United States, 485 U.S.

681, 686 (1988). Acceptable inferences include “proving motive, opportunity, intent, preparation,

plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

       During Inzunza-Arenas’s trial, the Government introduced eight thumbnail images with

various depictions of a hand or hands holding baggies of a white powdery substance. These images

are relevant because they make it slightly more probable that Inzunza-Arenas participated in a

conspiracy to distribute heroin. The thumbnails corroborate Inzunza-Arenas’s prior admission that

he sold drugs to two or three people during that time period. It is not these thumbnail images alone

that make it more likely that Inzunza-Arenas intended to participate in the conspiracy, but his

possession of a phone with his selfies, photos of wire-transfer receipts to his wife during the

charged conspiracy, and a white powder that resembles heroin. There is sufficient evidence to

connect the phone and images to Inzunza-Arenas and the time frame of the charged conspiracy.

The thumbnails are a brick in the wall.

       Inzunza-Arenas’s objections are related to the strength of the evidence, not whether the

images are relevant. The lack of timestamp, difference in the substances’ coloration, and absence

of identifying information on the phone are reasons why it “does not necessarily follow” that

Inzunza-Arenas participated in a heroin-distribution conspiracy. See Kenneth S. Broun et al.,

McCormick on Evidence § 185 (8th ed. 2020). The thumbnails may not be strong evidence—and

Inzunza-Arenas had ample opportunity to show that on cross-examination—but their existence

still makes it more likely that he is guilty than it would be without them.




                                                 -7-
No. 19-3830, United States v. Inzunza-Arenas


         The district court was correct in its ruling that there was sufficient foundation and that the

images were relevant to Inzunza-Arenas’s participation in the conspiracy. We find no error and

no abuse of discretion.

                                              C. Harmless Error

         Inzunza-Arenas also argues that the images are of other acts and only relevant insofar as

they relate to a character trait, therefore they should not be admitted.2 See Fed. R. Evid. 404(b).

Yet even assuming the images are relevant for a prohibited reason, any error was harmless.

         If a district court erroneously admits evidence, we only reverse if the error affected a

defendant’s substantial rights, meaning “the judgment was substantially swayed by the error.”3

United States v. Clay, 667 F.3d 689, 700 (6th Cir. 2012) (quoting United States v. Murphy, 241

F.3d 447, 453 (6th Cir. 2001)). Whether an outcome is “substantially swayed” in turn depends on

whether the properly admitted evidence of guilt is overwhelming. Ibid. (quoting United States v.

Hardy, 643 F.3d 143, 153 (6th Cir. 2011)).

         The evidence of Inzunza-Arenas’s participation in the conspiracy is overwhelming, even

without any evidence from the Samsung phone. He was found with heroin and a scale in his

vehicle, he had texts regarding quantities, prices, and locations to pick up or sell drugs on the LG

phone in his possession, an agent witnessed him conducting likely transactions, he admitted to

selling heroin to two or three clients, and a coconspirator—who contacted him repeatedly, paid for



         2
           Inzunza-Arenas correctly notes that if the images depict other acts they should not have been admitted under
Rule 404(b). They similarly do not meet the requirements of the exception for background evidence because the acts
depicted are not inextricably intertwined with the charged offense. United States v. Hardy, 228 F.3d 745, 748 (6th
Cir. 2000).
          3
            Although Inzunza-Arenas did not cite Rule 404(b) at trial, we evaluate any error in admitting the evidence
for harmless error because he objected to the images’ relevance. See United States v. Haywood, 280 F.3d 715, 725
(6th Cir. 2002) (noting that objections for relevance preserve an argument regarding the relevance component of the
Rule 404(b) admissibility analysis, specifically whether the evidence is probative of a material issue other than
character).

                                                         -8-
No. 19-3830, United States v. Inzunza-Arenas


his motel room, and owned the car he was stopped in—testified that she supplied him with

narcotics.

        The only possible way the images could have swayed the jury was in its quantity

determination. The jury was presented with a choice between attributing to Inzunza-Arenas

(a) less than 100 grams, (b) between 100 and 1,000 grams, and (c) 1,000 grams or more. The

Government presented the following evidence of heroin quantity: the 23 grams seized from the

car during Inzunza-Arenas’s arrest; the 595 grams seized from Luckett’s apartment; the remaining

1,405 grams that Luckett said she provided Inzunza-Arenas; 4 and the testimony that she provided

Inzunza-Arenas with about 300 to 450 grams through 50-gram increments several times per week.

        But the images on the Samsung phone are not linked to specific quantities, transactions, or

the connection to Luckett. It is possible the jury found Luckett somewhat credible or partially

credited her testimony. See, e.g., United States v. Musick, 291 F. App’x 706, 716 (6th Cir. 2008)

(“The jury could have concluded that the witnesses were not wholly credible as to the drug amount,

but were somewhat credible, and partially credited their testimony accordingly.” (citing United

States v. Jackson, 473 F.3d 660, 669–70 (6th Cir. 2007)). The jury could have believed the amount

seized from Luckett’s apartment was for Inzunza-Arenas, but she exaggerated the total amount

received, or it could have believed she was honest about the 50-gram transfers but not other parts

of her testimony.

        Inzunza-Arenas argues that the images were likely the “tipping factor” in the jury’s

decision of what quantity of heroin to attribute to him. See United States v. Bell, 516 F.3d 432,

448 (6th Cir. 2008). The “tipping factor” in United States v. Bell, was the introduction of “highly



        4
          Luckett testified she obtained two kilograms of heroin and only provided it to Inzunza-Arenas. Because
595 grams remained, 1,405 grams would be the quantity provided to him before the arrest.


                                                      -9-
No. 19-3830, United States v. Inzunza-Arenas


prejudicial” evidence of past convictions weighed against the remaining “weak evidence of

possession presented.” Id. at 447–48. Here, the thumbnails are weak circumstantial evidence in

light of the remaining overwhelming evidence of guilt and had no relation to the amounts of heroin

to be attributed to him.

       The possibility that the lack of eight thumbnail images with limited probative value would

have swayed the jury towards acquittal of Inzunza-Arenas, or a conviction of a lesser offense, is

negligible at best. We are not convinced that admitting the images was an error, but even if so, it

was a harmless one.

                                      III. CONCLUSION

       For the foregoing reasons, we AFFIRM Inzunza-Arenas’s conviction.




                                               -10-
No. 19-3830, United States v. Inzunza-Arenas


       BERNICE BOUIE DONALD, Circuit Judge, concurring. I write separately to explain that

I would find the district court abused its discretion in admitting the thumbnail images.

I nonetheless concur because I agree with the majority that the error was harmless. Though the

standard for relevancy is indeed “extremely liberal,” Dortch v. Fowler, 588 F.3d 396, 400 (6th Cir.

2009), the district court’s broad standard for relevancy—“if it was found on the phone, I think it’s

relevant”—sweeps in more than the Federal Rules of Evidence allow.

       The district court was correct by explaining before trial that the government failed to lay a

proper foundation connecting Inzunza-Arenas to the phone. The government, however, made no

further showing, yet at trial the district court reversed course and admitted the set of thumbnail

images found on that phone. This was an abuse of discretion, as the government never connected

the thumbnail photos with the crime alleged. First, the government never established whose hands

are displayed in those thumbnails which displayed hands. A separate “selfie” of Inzunza-Arenas

on the phone does not necessarily mean that a thumbnail image taken from that phone also displays

his hands, particularly when the government cannot even establish whether the photos were taken

on the phone or received from another phone, much less whose hands are in the photos. The

district court should have required the government lay this foundation.

       Second, while the photos may indeed display narcotics, the government conceded that it

could not show or prove that the substance was heroin. Though the government expert testified

that white powder heroin—possibly displayed in the photo—is a common form of heroin, the

government charged Inzunza-Arenas with distributing brown heroin, the sole type of heroin later

seized at Luckett’s house. The government asserts that the white powder could be heroin (and the

majority agrees, noting that the photos display a “white powder that resembles heroin”), but the

government never explains away the discrepancy between the substance charged and the substance



                                               -11-
No. 19-3830, United States v. Inzunza-Arenas


photographed. The thumbnails just as likely display another drug, such as methamphetamine,

which Luckett was charged with distributing.

       The majority assert that “[t]he thumbnails corroborate Inzunza-Arenas’s prior admission

that he sold drugs to two or three people during that time period,” i.e., the period alleged in the

conspiracy. I disagree. The government’s own witness conceded that there was no timestamp on

the photos. How, then, might such thumbnails corroborate that Inzunza-Arenas did anything

during the relevant time period, a mere three-week conspiracy? It is just as probable—given what

we know about the thumbnails, which is very little—that the photos were taken a year prior to the

alleged conspiracy in which case they would clearly be irrelevant to the crime charged.

       The only apparent relevance of the thumbnails is to raise the presumption that Inzuza-

Arenas, even if he did own the phone and take the photos, was “once a drug dealer, always a drug

dealer.” The Federal Rules of Evidence forbid such propensity evidence. See Fed. R. Evid. 401(b).

The government did not show that the thumbnail images were in any way related to the conspiracy

charged in the indictment apart from being unknown hands with an unknown substance. All the

photos do is raise the inference that Inzunza-Arenas may have dealt other drugs at some unknown

time (which itself requires an assumption that Inzunza-Arenas’s hands were in the photo). I would

accordingly find that the district court abused its discretion in admitting the thumbnail images

without a further showing from the government.

       With that said, I agree with the majority to the extent the majority would find any error

harmless. The remaining evidence, as listed by the majority, points overwhelmingly toward

Inzunza-Arenas’s guilt. Further, the jury had other evidence from which it could have found

Inzunza-Arenas guilty of the specific quantity of drugs alleged in the indictment. Accordingly,

I conclude that introduction of the thumbnail photos was harmless error.



                                               -12-